David Newbern, Justice, dissenting. Before approving a judgment which will put Robert Lee Burnett in prison for life without parole, we must decide whether the state presented clear and convincing evidence that the identification of him as the culprit by Barbara Short was reliable. See Montgomery v. State, 251 Ark. 645, 473 S.W.2d 885 (1971). The evidence on that issue consists of Mrs. Short’s testimony and that of Officer Max Storey who was acting chief of police at Brinkley who participated in the investigation of the crime. From our first opinion in this case it can be determined that Mrs. Short was unable to identify Burnett’s photograph at the police station shortly after she had seen a black male, without shirt or shoes, running from the crime scene. She did, however, pick him out when a line-up was conducted and later identified him positively at the trial. While looking at the photographs she seemed to look more often at the picture of Burnett. On that basis, officers illegally seized Burnett at his home and brought him to the police station. We reversed and remanded the case with instructions to the trial court to determine before a second trial whether Mrs. Short’s identification at the trial was based on her remembrance of what she saw at the crime scene or what she saw at the line-up. During the pre-trial hearing before the second trial, a brand new factor appeared. Before the line-up took place, Mrs. Short was told to look into a room where Burnett was seated, without shirt or shoes, and to be inconspicuous about it. She then identified Burnett in the line-up and at the first trial. Her testimony at the second trial recalled that at the first trial she had admitted that her identification was based on her having seen Burnett at the line-up as opposed to the crime scene. Officer Storey stated during the pre-trial hearing that, based on his knowledge and experience in interviewing Mrs. Short, her identification of Burnett came from the line-up and the pictures. If there is a level of suggestiveness, resulting in an identification, so great as to make irrelevant whatever the witness might say later, it has been reached in this case. This was not an instance of inadvertent suggestion by the police that Burnett might be the one to be identified. It was a blatant effort by the police to see to it that Burnett was picked out of the line-up by Mrs. Short. There is no other explanation for the surreptitiously ordered “preview.” For the proposition that the state “may not use an in-court identification by witnesses whose testimony had been tainted by unconstitutionally conducted and impermissively suggestive procedures,” Burnett cites Perry v. State, 277 Ark. 357, 642 S.W.2d 865 (1983). That case, an affirmance, does not so hold, but our opinion did make reference to a “constitutionally infirm line-up procedure.” The leading case on the subject is Foster v. California, 394 U.S. 440 (1968), in which the Supreme Court reversed a conviction, holding that the accused’s right to due process of law had been violated by an impermissibly suggestive line-up identification procedure. In the Foster case, the witness had been unable to identify Foster in a line-up although Foster stood out by being considerably taller than the others and was wearing a jacket like one known to have been worn by the robber seen by the witness. The police then brought Foster into a room with the witness and sat him down across a table. The witness was still unable to identify him. Ten days later, another line-up was conducted, and Foster was the only participant who had been in the first line-up. The witness identified him positively. The Supreme Court simply reversed the conviction on the due process ground without going into a totality of the circumstances analysis despite a strong discussion of it in Mr. Justice Black’s dissenting opinion. While the police misconduct in this case may not have been in some ways quite as bad as in the Foster case, in a sense it was worse because in the Foster case it seems to have been at least open and perhaps even unknowing. Here it was obviously hoped that no one would discover the suggestion made to the witness. It particularly troubles me that the majority opinion suggests that there might have been some “proper” purpose in having the witness look at Burnett sitting alone in a room clothed, or unclothed, as the murderer was reported to have been on the night the crime was committed. What might that proper purpose have been? On at least two occasions we have cited the Foster case for the proposition that, “[i]f there are suggestive elements in the before-trial identification procedure that make it all but inevitable that the victim will identify one person as the criminal, the procedure is so undermined that it violates due process.” Moser v. State, 287 Ark. 105, 696 S.W.2d 744 (1985); Glover v. State, 276 Ark. 253, 633 S.W.2d 706 (1982). While that statement was an obiter dictum in each of those cases, it was the holding of the Foster case, and if it has any meaning whatever, it should be the holding here. In United States v. Wade, 388 U.S. 218, 229-230 (1967), the Supreme Court observed: But the confrontation compelled by the State between the accused and the victim or witnesses to a crime to elicit identification evidence is peculiarly riddled with innumerable dangers and variable factors which might seriously, even crucially, derogate from a fair trial. The vagaries of eyewitness identification are well-known; the annals of criminal law are rife with instances of mistaken identification. Mr. Justice Frankfurter once said: “What is the worth of identification testimony even when uncontradicted? The identification of strangers is proverbially untrustworthy. The hazards of such testimony are established by a formidable number of instances in the records of English and American trials. These instances are recent — not due to the brutalities of ancient criminal procedure.” The Case of Sacco and Vanzetti 30 (1927). A major factor contributing to the high incidence of miscarriage of justice from mistaken identification has been the degree of suggestion inherent in the manner in which the prosecution presents the suspect to witnesses for pretrial identification. A commentator has observed that “[t]he influence of improper suggestion upon identifying witnesses probably accounts for more miscarriages of justice than any other single factor — perhaps it is responsible for more such errors than all other factors combined.” Wall, Eye-Witness Identification in Criminal Cases 26. Suggestion can be created intentionally or unintentionally in many subtle ways. And the dangers for the suspect are particularly grave when the witness’ opportunity for observation was insubstantial, and thus his susceptibility to suggestion the greatest. Moreover, “ [i] t is a matter of common experience that, once a witness has picked out the accused at the line-up, he is not likely to go back on his word later on, so that in practice the issue of identity may (in the absence of other relevant evidence) for all practical purposes be determined there and then, before the trial.” [Footnotes omitted.] Mrs. Short testified she saw Burnett for two or three seconds at the crime scene. Her opportunity for observation was thus insubstantial. Her susceptibility to suggestion, therefore, in the words of the opinion in Foster v. California, supra, “the greatest.” That is demonstrated by the fact that her identification clearly crystalized as the result of her being sent to view Burnett, dressed as the probable culprit was dressed when observed apparently just after the crime had been committed, before she viewed the line-up. Burnett should not have been convicted on the basis of Mrs. Short’s identification testimony which was prompted by a highly improper suggestion. There was no other basis for the conviction. I respectfully dissent. Dudley and Price, JJ., join this dissent.